Order Order of the Supreme Court, Queens County, dated August 7, 1967, modified, on the law and the facts and in the exercise of discretion, by striking out the second and third ordering paragraphs, which pertain to examinations before trial. As so modified, order affirmed, with $10 costs and disbursements. In our opinion, the moving papers failed to establish the development of unusual and unanticipated conditions subsequent to placing the action on the Trial Calendar with respect to examinations before trial (Negron v. Kaufman, 26 A D 2d 548; Williams v. New York City Tr. Aufh., 23 A D 2d 590). Christ, Acting P. J., Brennan, Hopkins and Munder, JJ., concur; Rabin, J., dissents and votes to affirm the order.